This is an appeal from a judgment in favor of the plaintiff for damages alleged to have resulted to him from certain alleged false and fraudulent representations, which were claimed to be the inducing cause of the execution of a certain contract between the plaintiff and defendant.
The briefs filed upon behalf of appellant presented several points for a reversal of the judgment, but, during the discussion of the case between the court and counsel for the appellant upon oral argument, it was conceded that none of the points made, save the alleged insufficiency of the evidence to support the trial court's findings of fraud, were well taken, and it was stipulated in open court that only the latter point need be considered and decided.
Since the oral argument we have again reviewed the evidence adduced at the trial, and upon the question of its sufficiency to support the findings mentioned, it will suffice, we think, for us to say that we find there is much evidence in the record which, although amplifying in detail the allegations of fraud set out in the complaint, is nevertheless in substantial accord therewith. And it being conceded that the misrepresentations *Page 571 
pleaded in the complaint suffice to constitute a cause of action for fraud, it follows that the evidence supports the findings.
Judgment appealed from is affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on November 6, 1917.